PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Serrano et al.
Application No. 16/523,853
Filed: 26 Jul 2019
For GROOVES OF GOLF CLUB HEADS AND METHODS TO MANUFACTURE GROOVES OF GOLF CLUB HEADS
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§§ 1.78(c) and 1.78(e), filed on August 5, 2020 and supplemented on October 9, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three nonprovisional applications.  Both priority claims have been set forth in a corrected/updated Application Data Sheet (ADS) filed on August 5, 2020.  This petition is being treated as a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was 

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On August 5, 2020, the petition fee was received along with the aforementioned corrected/updated ADS.  On October 9, 2020, a statement of facts was received.

Requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been satisfied.  The petition does not satisfy items (1) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e).

Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered for the following reason:

Petitioner seeks to insert a benefit claim such that this application is a continuation of prior-filed application 15/822,457, which is a continuation of prior-filed application 14/529,590, which is a continuation-in-part of prior-filed application 14/196,313, which is a continuation-in-part of prior-filed application 13/761,778, which is a continuation of prior-filed application 13/628,685, which both claims the benefit of prior-filed application numbers 61/697,994 and 61/541,981 and is a continuation-in-part of prior-filed application 13/591,620, 

However, application numbers 15/822,457, 14/529,590, 14/196,313, 13/761,778, 13/761,778, and 13/628,685 do not claim the benefit claim Petitioner seeks, such that application number 13/628,685 both claims the benefit of prior-filed application numbers 61/697,994 and 61/541,981 and is a continuation-in-part of prior-filed application 13/591,620, which is a continuation of prior-filed application 13/237,293, which is a continuation of prior-filed application 12/535,868, which claims the benefit of prior-filed application 61/087,158.

See the filing receipt mailed in application number 15/822,457 on April 24, 2015 which sets forth, in pertinent part:


    PNG
    media_image2.png
    139
    532
    media_image2.png
    Greyscale


See also the filing receipt mailed in application number 14/529,590 on November 18, 2014 which sets forth, in pertinent part:


    PNG
    media_image3.png
    104
    459
    media_image3.png
    Greyscale


See also the filing receipt mailed in application number 14/196,313 on March 24, 2014 which sets forth, in pertinent part:


    PNG
    media_image4.png
    105
    432
    media_image4.png
    Greyscale


See also the filing receipt mailed in application number 13/761,778 on March 11, 2013 which sets forth, in pertinent part:


    PNG
    media_image5.png
    85
    498
    media_image5.png
    Greyscale


See also the filing receipt mailed in application number 13/628,685 on October 19, 2012 which sets forth, in pertinent part:


    PNG
    media_image6.png
    58
    433
    media_image6.png
    Greyscale


See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis included). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 
It follows that the requested benefit claim is ineffective due to the break in the priority chain.  

If this benefit claim is desired, Petitioner may wish to consider filing:

A petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) in application numbers 15/822,457, 14/529,590, 14/196,313, 13/761,778, 13/761,778, and 13/628,685 along with the associated fee, a corrected/updated ADS, both a certificate of correction and the associated fee, a statement regarding the extended period of delay,1 and  

a renewed petition in the present application that indicates
petitions pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) have been filed in application numbers 15/822,457, 14/529,590, 14/196,313, 13/761,778, 13/761,778, and 13/628,685.

Petitioner will note that this should not be misinterpreted as either a commentary on the likelihood of whether any such petitions would be deemed grantable, or an advisement that Petitioner should file such petitions.

Regarding requirement (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), the precise statements set forth in 37 C.F.R. §§ 1.78(c)(3) and 1.78(e)(3) have not been located among the petition papers.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Moreover, since the renewed petition will be filed after the issue fee was paid on November 18, 2020, Applicant must file a petition to withdraw from issue with a RCE.  Otherwise, the petition will be dismissed, as no amendments may be entered after payment of issue fee.  Alternatively, a renewed petition with a certificate of correction may be filed after the patent issues.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered 5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply.